In Mandamus. This cause originated in this court upon the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion to compel discovery, motion to reduce time to respond, and to expedite, or for leave to file evidence after May 15, 1995,
IT IS ORDERED by the court that the motion to compel discovery be, and hereby is, granted, effective May 10, 1995.
IT IS FURTHER ORDERED by the court that the motion to reduce time to respond be, and hereby is, denied, effective May 10, 1995.
Wright and Resnick, JJ., dissent.
IT IS FURTHER ORDERED by the court that the motion for leave to file evidence after May 15, 1995, be, and hereby is, granted, effective May 10, 1995, and any evidence the parties intend to present shall be filed by May 22, 1995. Relator shall file its brief within ten days after the filing of evidence; respondent shall file its brief within twenty days after the filing of relator’s brief; and relator shall file its reply brief, if any, within five days after the filing of respondent’s brief.